A predecessor of the President of the General Assembly at its first session, in 1946, was one of my compatriots, Mr. Paul-Henri Spaak. In the midst of the Second World War, he said that we must take advantage of the exceptional circumstances to seize the opportunity to make substantial progress in the world and to save succeeding generations from the scourge of war. That was the objective of the founders of the United Nations 70 years ago.
The Universal Declaration of Human Rights enshrines fundamental human rights and universal values. All human beings are born free and equal. Freedom of thought, freedom of opinion and freedom of expression are intangible. Those freedoms are the foundation of a democratic world in which each individual’s dignity, no matter what his country, origin or culture, must be fully respected.
Since 1945, the world has changed and much progress has been realized. I am 40 years old. The challenges our generation faces are multiple, complex and increasingly interrelated — conflicts, poverty, climate and migration. The 2030 Agenda for Sustainable Development (resolution 70/1) should give new impetus and greater force to our joint action for development. As I said, I am 40 and was born well after the independence of the African States. My belief is that the destiny of Europe and Africa are inextricably linked. Everyone stands to gain from the success of others, but we can also lose much from failures. I have not known the period of colonization. I know only an Africa of free and independent African States, so I have no sense of nostalgia nor guilt. But I do have a feeling of responsibility. We must look clearly and optimistically to the future of the continent, to which my country is especially committed. We want a sincere and frank
relationship of equals, a partnership in which everyone is fully respected and no one teaches the other lessons.
With its more than 1 billion people, I am convinced that Africa will have an increasingly more important place in the world. We know the potential of the continent. Africa has the talent and Africa has the resources. I think first of the young Africans, who are full of vitality and ingenious and who want to take their destiny into their own hands. They have a feeling of dignity and freedom that nothing and nobody can stop.
The primary condition for development is respect for the rule of law and the guarantee of personal freedom. The years 2015 and 2016 are election years in Africa. There can be no democracy without legitimacy, and there can be no legitimacy without respect for the constitutional agreements that unite the leaders with their peoples. Certain countries, such as Nigeria and Senegal, have demonstrated wisdom. But we can only condemn the coup d’état attempts, such as that which recently occurred in Burkina Faso. Ultimately, we must call on all Heads of State to fully respect the electoral cycles as set out by their Constitutions.
The Charter of the United Nations enshrines the sovereignty of all States. Sovereignty first of all entails the primary responsibility of leading a country in the public interest. In no case can sovereignty it serve as a pretext for an oligarchy. Sovereignty involves duty to the people. Ignoring the people’s will or trampling on their freedoms will succeed only for a short period of time, because the people’s thirst for freedom and dignity will sooner or later win.
In Burundi, we spared no effort to ensure respect for the Constitution and the Arusha agreements. The obstinacy to remain in power at whatever cost is a certain form of blindness that upsets the balance.
Today, unfortunately, the country is deeply divided, and it is Burundian citizens, many of them now refugees, who are the main victims. We would like to once again make an urgent appeal for a political dialogue between the Government and the opposition under the auspices of the countries of the region, within the framework of the East African Community.
The Democratic Republic of the Congo is a great country situated in the heart of Africa. It has a young, dynamic population and abundant natural resources, but also a history of tragic conflict for which its population has paid a terrible price for many years.
50/54 15-29562

30/09/2015 A/70/PV.19
Respect for the rule of law and constitutional order is the only road to stability. With elections in the offing, everyone is expecting the country’s political officials to demonstrate that they have the best interests of their country and people at heart.
My country is also committed to working to improve both security and development in the Sahel region. Destabilization in Libya, explosive population growth and climate change have all resulted in serious problems, as we know. We want to continue to support peacekeeping operations in the Niger and Mali, as well as the efforts of the United Nations Multidimensional Integrated Stabilization Mission in Mali.
Along with official development assistance, we should encourage private initiative. Economic development must create jobs and produce more revenue for States. Improving the business climate and combating corruption will promote investment. We should also encourage innovative financing for development, such as, for example, the idea of an international tax on financial transactions.
We are all dealing increasingly with the rise of terrorism, and my country has not been spared. Terrorists want to destroy our universal values, and they do it by striking down innocent victims indiscriminately. While we must mobilize all possible means against these new threats, it is the duty of democracies to fight fanatics with respect for the rule of law. It will not be easy, but we must keep a constant watch over the balance between the right to security and respect for individual liberties. We must mobilize our security forces, police and judicial authorities, but we should also, perhaps, rely more on local communities, religious and spiritual leaders and civil society. Since 2003, negotiations on an international convention on terrorism have been at a standstill. In that regard, I would like to urge that we put renewed effort into making that international convention on terrorism a reality as soon as possible, and in that way add to the means for taking action at our disposal.
Other speakers before me have also urged that we must work to resolve the conflicts in Libya, Iraq and Syria. To be clear, in Syria it is not a question for us of choosing between the fanatical barbarism of the Islamic State, on the one hand, or the tyranny and massacres of Bashar Al-Assad, on the other. We believe we must act in parallel, at once eradicating Daesh and at the same time forcing a political transition
towards free and credible elections. Syria needs strong institutions and a legitimate Government. That is the only possible path to peace and stability. We advocate a comprehensive humanitarian and political approach, with the possibility of considering a military option conducted with respect for international law. We support the extraordinary commitment of Mr. Staffan de Mistura, the Special Envoy of the Secretary-General, to re-starting a dialogue between all the parties.
It has to be said frankly that the situation in Libya is the result of a failure on the part of the international community, and it shows clearly that only a comprehensive approach makes sense. At present, extremist groups of all stripes are sowing terror, as the attacks attempting to undermine the democratic transition in Tunisia attest. Here, too, we fully support the United Nations efforts to promote a political dialogue.
We see that conflict and war push populations to seek safety elsewhere, far from home. Today, 60 million people around the world are displaced and often risk their lives to flee conflict. Syria, sadly, is only one of the tragic examples of such situations. We should support the countries that have to deal most directly with the consequences of those conflicts — Lebanon, Jordan and Turkey — and I welcome the fact that the European Union has decided to mobilize €1 billion to support hosting refugees in those three countries.
In the Middle East, the peace process is stalled. We believe the status quo is not an option. Raising the Palestinian flag here at the United Nations, as we hope to do, is of course a symbol, but it is not enough. More than ever, in our view, the objective should be recognition of a sovereign and independent Palestinian State, with full respect for Israel’s security. We have to tell it like it is — neither rockets nor illegal settlements can pave the way to that vital goal. Europe must work harder with all its partners, and it is in that spirit that Belgium supports France’s initiative to establish a contact group bringing together countries of goodwill.
The Charter of the United Nations establishes the principle of sovereign equality. The territorial integrity and sovereignty of every country must be guaranteed absolutely. In that regard, we stand by Ukraine in upholding the principles and obligations of international law. The Minsk agreements must be fully implemented by all the parties.
15-29562 51/54

A/70/PV.19 30/09/2015
I would like to conclude by pointing out that while of course peace and security will always continue to be our goals, and differences between countries will continue to exist, it is the duty of humankind and of the General Assembly to resolve emerging conflicts through dialogue and mutual understanding, rather than guns and fanaticism. The peace agreement in Colombia, the Iranian nuclear agreement and the resumption of diplomatic relations with Cuba show that dialogue and respect can produce concrete results. The international order must assume that everyone, regardless of origin, culture or religion, fully endorses our basic universal values. As President Obama put it so well only days ago in this very Hall, “You can jail your opponents, but you cannot imprison ideas” (A/70/PV.13, p. 11).
As a Head of Government, I know the responsibility that lies on the shoulders of those who represent their people. And, like all those here, I know that everywhere in the world there are pitfalls, contradictions and tragedies. But, above all, the world is made up of women and men with dreams and hopes both for themselves and for those they love. The spirit of freedom, innovation, intelligence, ingenuity, respect and tolerance are the best weapons we have to overcome the challenges of this century together. I would like to end with the words of Paul-Henri Spaak, the first President of the General Assembly, who said during his presidency that between a perfect world and a better world, he chose the better world. We know that a perfect world is unattainable. But a better world depends only us. A better world demands courage, responsibility and solidarity. With that conviction, I wish to affirm here my country’s commitment to a better world.
